Name: Council Regulation (EEC) No 1459/80 of 9 June 1980 amending Regulation (EEC) No 1119/78 laying down special measures for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 80 Official Journal of the European Communities No L 146/3 COUNCIL REGULATION (EEC) No 1459/80 of 9 June 1980 amending Regulation (EEC) No 1119/78 laying down special measures for peas and field beans used in the feeding of animals THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Regulation (EEC) No 11 19/78 (J ) provides for the granting of aid for peas and field beans har ­ vested in the Community and used in the manufac ­ ture of animal feedingstuffs ; Whereas it has become apparent that certain undertak ­ ings use the abovementioned products for the extrac ­ tion of a protein concentrate intended for human consumption ; whereas the other products obtained in this extraction process, which represent the major part of the quantity employed, are intended for use in animal feedingstuffs ; whereas the aid should also be granted to these undertakings in proportion to the quantities of peas and field beans intended for the manufacture of animal feedingstuffs , on condition that the products in question have a certain protein content, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 1 1 19/78 shall be replaced by the following : 2 . Aid shall be granted only to manufacturers of animal feedingstuffs and to undertakings which extract protein concentrate which :  satisfy the conditions necessary to qualify for aid,  have concluded with producers of peas and field beans, or with other natural or legal persons, contracts providing for the payment to such producers of a price no lower than the minimum price . This minimum price shall be fixed at a level which , allowing for market fluctuations and the cost of transporting the products in question from the producer to the processor, will enable producers to obtain a fair return . This price shall be fixed at the same time as the activating price and in accordance with the same procedure. In the case of undertakings extracting protein concentrate, the abovementioned aid shall be granted only to a predetermined proportion of the quantities of by-products deriving from the manu ­ facture of protein concentrates intended for use in animal feedingstuffs, provided that the protein content of the by-products is at least equal to a minimum to be determined .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to peas and field beans employed as from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 June 1980 . For the Council The President F. FOSCHI (') OJ No C 85, 8 . 4 . 1980, p. 11 . (2 ) Opinion delivered on 26 March 1980 (not yet published in the Official Journal). ( 3 ) OJ No L 142, 30 . 5 . 1978 , p. 8 .